Title: From James Madison to Noah Webster, 28 December 1802
From: Madison, James
To: Webster, Noah


Sir
Department of State 28 December 1802.
I enclose a certificate, that the first volume of “Elements of useful knowledge” has been deposited in this office. Such certificates in the nature of receipts have sometimes been transmitted, but are not made requisite by law: and it is very doubtful whether, in any form, they would answer the purpose you suggest, on a suit for a breach of copy right.
The mistake supposed by you to have been made in the law of the last session respecting copy right is not real. That law admits of the certificate of the Clerk of the District being printed on the back of the title page or the next succeeding page, on either of which it is certainly practicable to do it. I am, &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Webster’s Elements of Useful Knowledge, vol. 1, Containing a Historical and Geographical Account of the United States (Hartford, Conn., 1802; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 3519) was the first in a four-volume series of historical, geographical, and biological textbooks for children, containing a history of the U.S. up to the American Revolution, Washington’s Farewell Address, and the federal and state constitutions. No letter from Webster to JM requesting a certificate for this volume has been found.




   
   “An Act supplementary to an act, intituled ‘An act for the encouragement of learning, by securing the copies of maps, charts, and books to the authors and proprietors of such copies during the time therein mentioned,’ and extending the benefits thereof to the arts of designing, engraving, and etching historical and other prints” was passed on 29 Apr. 1802 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:171–72).


